BEFORE RAYMOND J. DEARIE
UNITED STATES DISTRICT JUDGE

        CRIMINAL CAUSE FOR ARRAIGNMENT & PRE TRIAL CONFERENCE

                             NOVEMBER 7.2018
                         Time in Court:   10 MINUTES

DOCKET NUMBER: CR 17-647IS-D(RJD')

U.S.A. -V-   MAKSIM ZASLAVSKIY(ON BOND)
             COUNSEL: MILDRED WHALEN(LAS)

AUSA:        JULIA NESTOR & ANDREY SPECTOR

COURT REPORTER; DEMISE PARIS!

X     CASE CALLED FOR ARRAIGNMENT ON SUPERSEDING INDICTMENT(S-l)
      AND PRE TRIAL CONFERENCE.
      DEFENDANT ARRAIGNED, WAIVES READING OF INDICTMENT AND
      ENTERS A PLEA OF NOT GUILTY TO ALL CHARGES.
      PARTIES ADVISE COURT THAT THEY ARE ENGAGED IN PLEA
      NEGOTIATIONS AND CONSENT TO HAVING THE MAGISTRATE JUDGE
      TAKE THE PI-F A if THE COURT IS NOT AVAILABLE.
      COURT: WITH THE CONSENT OF PARTIES,TIME IS EXCLUDED FROM
      TODAY THROUGH I2/20/18 FOR PLEA NEGOTIATIONS AND IN THE
      INTEREST OF JUSTICE.
      CASE ADJOURNED TO 12/20/18 FOR FINAL PRE TRIAL CONFERENCE.
